
	

114 HR 4542 IH: Low Income Sewer and Water Assistance Program Act of 2016
U.S. House of Representatives
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4542
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2016
			Ms. Fudge (for herself, Mrs. Beatty, Mr. Kildee, Mrs. Lawrence, Mr. Conyers, Mr. Ryan of Ohio, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to establish a low-income sewer and water
			 assistance pilot program.
	
	
 1.Short titleThis Act may be cited as the Low Income Sewer and Water Assistance Program Act of 2016. 2.Low-income sewer and water assistance pilot programTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following:
			
				123.Low-income sewer and water assistance pilot program
 (a)EstablishmentThe Administrator shall establish a pilot program to award grants to not fewer than 10 eligible entities to assist low-income households in maintaining access to sanitation services.
 (b)ReportNot later than one year after the date of enactment of this section, the Administrator shall submit to Congress a report on the results of the program established under this section.
 (c)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a municipality, or a public entity that owns or operates a public water system, that is affected by a consent decree relating to compliance with this Act.
 (2)HouseholdThe term household means any individual or group of individuals who are living together as one economic unit. (3)Low-income household (A)In generalThe term low-income household means a household—
 (i)in which 1 or more individuals are receiving— (I)assistance under a State program funded under part A of title IV of the Social Security Act;
 (II)supplemental security income payments under title XVI of the Social Security Act; (III)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008; or
 (IV)payments under section 1315, 1521, 1541, or 1542 of title 38, United States Code, or under section 306 of the Veterans' and Survivors' Pension Improvement Act of 1978; or
 (ii)that has an income determined by the State in which the eligible entity is located to not exceed the greater of—
 (I)an amount equal to 150 percent of the poverty level for the State; or (II)an amount equal to 60 percent of the State median income; and
 (B)Lower income limitFor purposes of this section, a State may adopt an income limit that is lower than the limit described in subparagraph (A)(ii), except that the State may not exclude a household from eligibility in a fiscal year solely on the basis of household income if such income is less than 110 percent of the poverty level for such State.
 (4)Public water systemThe term public water system has the meaning given that term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f). (5)Sanitation servicesThe term sanitation services has the meaning given that term in section 113(g).
						.
		
